Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7, 18-35 and 37-43 are under consideration in this application.
Claims 14-17, 36 and 44 remain held withdrawn from consideration as being drawn to non-elected subject matter.
Election/Restrictions
Applicants request rejoinder of claims 14-17.
Claims 14-17, 36 and 44 are NOT subject to any rejoinder because the compositions are not of the same scope as the compound claims. Inventions I (compounds and compositions thereof) and II (multiple active ingredient compositions) are independent and distinct because the groups do not share the same or corresponding technical feature. Although the groups include the same compound, the combination composition do not share the same utility as the compound. Although the groups include the same compound, the combination composition do not share the same utility as the compound as clearly evidenced by applicants’ own claims. The utility of a combination or active ingredients depends on the biological activity of the "other" ingredients which may be additive, synergistic or antagonistic with the compound, thus, a different utility from the compound. 
MPEP §803.02 clearly provides: "If the members of the Markush group are sufficiently few in number or so closely related that a search and examination of the entire claim can be made without serious burden, the examiner must examine all the members of the Markush group in the claim on the merits, even though they may be directed to independent and distinct inventions. In such a case, the examiner will not follow the procedure described below and will not require provisional election of a single species. >See MPEP § 808.02. Since the decisions in In re Weber, 580 F.2d 455, 198 USPQ 328 (CCPA 1978) and In re Haas, 580 F.2d 461,198 USPQ 334 (CCPA 1978), it is improper for the Office to refuse to examine that which applicants regard as their invention, unless the subject matter in a claim lacks unity of invention. In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980); and Exparte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984). Broadly, unity of invention exists where compounds included within a Markush group (1) share a common utility, and (2) share a substantial structural feature essential to that utility." 

The description in the specification clearly support the non-obviousness among the different species since the combination product must take into account the compatibility of the “other” compound with component (i) of the claim, which will then decide on the desirable dosage for interaction and then the end utility can be ascertained.   Each species within the scope of the claims is extremely diverse and complex and these species are not obvious variants of each other based on the current record.  
The restriction requirement is deemed sound and proper and is hereby made FINAL.
This application is in condition for allowance except for the presence of claims 14-17, 36 and 44 to an invention non-elected without traverse in the reply filed on October 9, 2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
March 17, 2021